Citation Nr: 0518388	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  04 14-534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis, including 
yellow jaundice.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from August to 
November 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The RO denied the veteran's claim for service 
connection for hepatitis C and yellow jaundice.  He filed a 
timely appeal.  

In December 2004, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board using video-conferencing technology.  A transcript of 
the proceeding is of record.  In April 2005, for good cause 
shown, the Board advanced this case on the docket.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The Board remanded the case to the RO in April 2005 for 
further development.  This occurred via the Appeals 
Management Center (AMC) in Washington, DC.  The RO completed 
the development requested on remand and returned the case to 
the Board for continuation of appellate review.


FINDING OF FACT

There is a VA medical opinion of record indicating it is at 
least as likely as not, and probably more likely than not, 
the veteran has hepatitis C that started while he was in the 
military service with a bout of acute hepatitis.


CONCLUSION OF LAW

The veteran's hepatitis C was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim of service connection for 
hepatitis.  So even if, per chance, there has not been 
compliance with the VCAA, this is merely inconsequential 
because his claim is being granted regardless.  So any error 
would be harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App.  April 14, 2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


In any event, the RO's January 2004 letter to the veteran 
apprised him of the VCAA, including insofar as the type of 
evidence needed to substantiate his claim, his and VA's 
respective responsibilities in gathering this supporting 
evidence, what evidence had been received, what evidence 
still needed to be submitted, when and where to send 
information, and what he could do if he had questions or 
other concerns.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004) ("Pelegrini II").

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran's service medical records (SMRs) indicate he 
complained of an upset stomach in September 1971.  An October 
1971 medical record indicates there was an incident in which 
he was referred to the psychiatric department.  The 
impression was convalescent hepatitis and aggressive 
personality disorder.  Later that month, it was recommended 
that he be discharged for unsuitability because of a 
character and behavior disorder and enuresis (bed-wetting),  
It was noted he was physically qualified fro separation from 
active duty.  It was also noted that, while on active duty, 
he had hepatitis and was treated.

VA outpatient treatment records indicate the veteran gave a 
history of having hepatitis B and C.  In September 1999 and 
February 2004, laboratory testing was positive for the 
hepatitis C antibody.  Hepatitis blood serum genotyping was 
performed in January 2005.  The assay identified six major 
HCV genotypes.  

The Board's April 2005 remand requested a medical opinion 
concerning the etiology of any identified hepatitis.  To that 
end, a VA gastrointestinal examination was performed in May 
2005.  The examiner stated that he had reviewed the claims 
file for the veteran's pertinent medical history.  It was 
noted that, since 1999, he had documented evidence of chronic 
liver disease.  His symptoms were recorded, a physical 
examination was conducted, and the results of laboratory 
testing for hepatitis were reviewed.  It was noted that the 
hepatitis C antibody was confirmed by blood serum genotyping.  
The examiner stated that it was at least as likely as not, 
and probably more likely than not, the veteran had hepatitis 
C that started while he was in military service with acute 
hepatitis in 1971.  

At bare minimum, this VA examiner's opinion linking the 
veteran's current hepatitis to his military service places 
the evidence for and against the claim in relative equipoise 
(i.e., immediately makes it about evenly balanced).  The 
veteran is given the benefit of the doubt in these type 
situations.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  But the VA examiner even went a step 
further when he said the odds of this purported relationship 
are "probably more likely than not," thereby raising this 
likelihood even more to the favorable side.  So service 
connection for hepatitis C is warranted.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).




ORDER

Service connection for hepatitis C is granted.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


